ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2017-02-02_ORD_01_NA_00_FR.txt.                         COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                         (COSTA RICA c. NICARAGUA)


                       ORDONNANCE DU 2 FÉVRIER 2017




                               2017
                        INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                         (COSTA RICA v. NICARAGUA)


                          ORDER OF 2 FEBRUARY 2017




3 CIJ1118.indb 1                                         9/03/18 12:13

                          Mode oﬃciel de citation :
    Certaines activités menées par le Nicaragua dans la région frontalière
         (Costa Rica c. Nicaragua), ordonnance du 2 février 2017,
                          C.I.J. Recueil 2017, p. 97




                              Oﬃcial citation :
      Certain Activities Carried Out by Nicaragua in the Border Area
          (Costa Rica v. Nicaragua), Order of 2 February 2017,
                         I.C.J. Reports 2017, p. 97




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157316-9
                                              Sales number    1118

                                                 2 FÉVRIER 2017

                                                 ORDONNANCE




                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                     (COSTA RICA c. NICARAGUA)




                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                     (COSTA RICA v. NICARAGUA)




                                             2 FEBRUARY 2017

                                                    ORDER




3 CIJ1118.indb 3                                                  9/03/18 12:13

               97




                              COUR INTERNATIONALE DE JUSTICE

   2017                                         ANNÉE 2017
 2 février
Rôle général
  no 150                                        2 février 2017

                         CERTAINES ACTIVITÉS MENÉES
                              PAR LE NICARAGUA
                         DANS LA RÉGION FRONTALIÈRE
                                    (COSTA RICA c. NICARAGUA)




                                              ORDONNANCE


               Présents : M. Abraham, président ; M. Yusuf, vice-président ;
                          MM. Owada, Tomka, Cançado Trindade, Greenwood,
                          Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                          MM. Robinson, Gevorgian, juges ; M. Couvreur, greffier.


                   La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 1, et 48 de son Règlement,
                   Vu l’arrêt rendu le 16 décembre 2015 dans les instances jointes
               relatives, respectivement, à Certaines activités menées par le Nicaragua
               dans la région frontalière (Costa Rica c. Nicaragua) et à la Construction
               d’une route au Costa Rica le long du fleuve San Juan (Nicaragua
               c. Costa Rica), arrêt par lequel la Cour a déclaré, notamment, que la
               République du Nicaragua (ci-après, le « Nicaragua ») avait l’obligation
               d’indemniser la République du Costa Rica (ci-après, le « Costa Rica ») à
               raison des dommages matériels qu’elle lui avait causés par les activités
               illicites auxquelles elle s’était livrée sur le territoire costa-ricien (point 5 a)
               du dispositif),

               4

98              certaines activités (ordonnance 2 II 17)

   Vu la décision de la Cour, énoncée dans ledit arrêt, selon laquelle, « au
cas où les Parties ne pourraient se mettre d’accord à ce sujet dans un délai
de douze mois à compter de la date du présent arrêt, elle procédera, à la
demande de l’une des Parties, au règlement de la question de l’indemnisa-
tion due au Costa Rica » (point 5 b) du dispositif),
   Vu que, selon le paragraphe 142 du même arrêt, la Cour déterminera le
montant de l’indemnisation due sur la base de pièces écrites addition-
nelles limitées à cette question ;
   Considérant que, dans une lettre de son coagent datée du 16 jan-
vier 2017 et reçue au Greﬀe le même jour, le Gouvernement du Costa
Rica a prié la Cour « de régler la question de l’indemnisation qui lui est
due à raison des dommages matériels qui lui ont été causés par les activi-
tés illicites du Nicaragua », telles que constatées par la Cour en l’aﬀaire
relative à Certaines activités menées par le Nicaragua dans la région fron-
talière (Costa Rica c. Nicaragua) ;
   Considérant que, dans la même lettre, le Gouvernement du Costa Rica
a demandé à la Cour de ﬁxer les délais dans lesquels pourraient être dépo-
sées les pièces écrites visées dans l’arrêt du 16 décembre 2015 et proposé
que chaque Partie dispose de deux mois pour préparer son exposé sur la
question de l’indemnisation ;
   Considérant que copie de la lettre du coagent du Costa Rica a été
immédiatement transmise à la Partie adverse ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 26 janvier 2017, en application
de l’article 31 du Règlement, ceux-ci ont exposé les vues de leurs gouver-
nements respectifs quant aux délais nécessaires pour établir les pièces
écrites en question ; que le coagent du Costa Rica a indiqué que son gou-
vernement souhaitait disposer d’un délai de deux mois pour la prépara-
tion de son mémoire sur la question de l’indemnisation ; et que l’agent du
Nicaragua a indiqué que son gouvernement accepterait un délai de deux
mois pour la préparation de son contre-mémoire en la matière ;

    Compte tenu des vues des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de procédure écrite portant sur la seule question de l’indemnisation
due en l’espèce :
  Pour le mémoire de la République du Costa Rica, le 3 avril 2017 ;
  Pour le contre-mémoire de la République du Nicaragua, le 2 juin 2017 ;

    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux février deux mille dix-sept, en trois exem-


5

99            certaines activités (ordonnance 2 II 17)

plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Costa Rica et au Gouvernement de la République du Nicaragua.


                                                  Le président,
                                         (Signé) Ronny Abraham.
                                                     Le greﬃer,
                                        (Signé) Philippe Couvreur.




6

